--------------------------------------------------------------------------------

Addendum No. 3


Dated December 12, 2017 to that certain consulting agreement originally dated as
of the 1st day of September 2015 and as extended for one (1) year by Addendum
No. 1 dated 01.03.2016 and for another year by Addendum No. 2 dated 01.03.2017
by and between HCi Viocare, a Nevada corporation, having a registered office at
123 W. Nye Lane, Suite 129, Carson City, NV 89706, U.S.A. (the "Company") and
Sergios Katsaros, resident of 8 Kehagia St., Filothei 15237, Greece, (the
"Consultant"), hereinafter referred to as the "Agreement".


In accordance with Item 2. – Subsection 2.1 to the Agreement, the Company hereby
extends the Term of the Agreement for a period of three (3) year starting on
02.01.2018 and ending on 01.01.2021.


The Item 3. – Subsection 3.1 to the Agreement, shall be amended as follows:


3.1 During the Term the Consultant shall receive cash compensation of the amount
of three thousand five hundred Euros (3,500.00 €) per month (the "Consultant's
Fee"). The Consultant shall be entitled to a 100% bonus of the total annual
compensation, for every year that the company is profitable during the term. The
Consultant is entitled to acquire at his discretion 10,000,000 shares of the
common stock at a price of $0.05 (five cents) for a term of five (5) years. 


All other terms and conditions as contained in the Agreement remain in full
force and effect.
 
This Addendum No. 3 shall be appended to and form a part of the Agreement and
shall become effective on January 2, 2018.
 
IN WITNESS WHEREOF the parties hereto have caused this Addendum No. 3 to be duly
executed and delivered as of the day and year first written above.





 
The Company 
 
 
/s/Sotirios Leontaritis  
HCi Viocare
By its President
Sotirios Leontaritis
 
 
 
The Consultant
 
 
/s/Sergios Katsaros  
Sergios Katsaros
   
